PER CURIAM.
Joseph Casey appeals his 120-month sentence imposed after he was convicted following his plea of guilty to being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). The only issue he raises concerns the effect of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), on his sentence. As the government correctly concedes, there was non-constitutional Booker error in this case, it was preserved, and the government cannot show it was harmless. Accordingly, Casey is entitled to be resentenced.
The sentence is VACATED, and the case is REMANDED with instructions that Casey is to be resentenced in accord with the Booker decision.